Counsel for respondents, in their brief in support of their petition for rehearing have deemed it necessary to make special reference to myself in connection with my concurrence in the opinion filed in the case of Barker v. Utah-Idaho Cent. R.R.Co., 57 Utah, 494, 195 P. 635. Ordinarily, *Page 25 
I should not notice the matter, but, in view that the reference, to say the least, is disrespectful in both tone and spirit, I feel constrained to make a few remarks respecting the matter.
It goes without saying that counsel frequently use strong language in their arguments in support of their applications for rehearing. When such is the case it is usually attributed to their zeal for their clients' causes. Zeal, tempered with reason, is not only not to be condemned, but it should be commended. Intemperate language, however, whether in print or speech, is not to be commended. Neither does it add anything to the force of the argument, or to the suggestions of counsel to print the same in capital letters. Quite apart from the fact that to do so is in violation of the rules of this court, it is utterly without effect. Capital letters in printed argument have no greater effect than mere noise in oral argument. It may afford some relief to counsel, but it certainly adds nothing to the force of the argument. Nor does it aid the court in arriving at a just result. It is, however, boldly asserted that, in view of the result reached in the instant case, the Barker Case, has been overruled, and I am especially called on to defend my action in concurring in both opinions.
As a matter of course, I, and not counsel, must assume the consequences of an erroneous or wrong decision. Whether the result in a particular case, in view of the state of the record in that case, is in conflict with the result reached in another case involving the same legal question, but under a different state of the record, does not depend upon mere assertion. If everything that is boldly asserted by counsel in their applications for rehearing were by this court taken as conclusive, either as to the law or the facts, our decisions would soon become a mere jumble of contradictions. While errors of necessity occur in decisions rendered by men with fallible judgments, yet, when they do occur, they should be pointed out in respectful and temperate language and in a spirit of toleration.
There is, however, no merit to the contention that the *Page 26 Barker Case has been overruled. In both the Barker Case and the instant case two kinds of obligations were involved (1) negotiable bonds secured by a trust deed, and (2) "convertible improvement notes," which were convertible into bonds upon the conditions stated in the opinion in this case. If, therefore, in the Barker Case, either one or the other of the obligations just referred to were secured, the answer stated a good defense in a law action (and such was the action in the Barker Case), and the demurrer should have been overruled. In the Barker Case
the only question before this court was whether the answer stated a defense. And that is practically what counsel in their brief filed in that case insisted upon. In that case the chief respondent in this case, after the demurrer was sustained, refused to appear further in the action. In view of that there was no trial upon the merits. For the reason, therefore, that the averments in the answer were admitted by the demurrer, this court held that the answer stated a defense, and that the demurrer was erroneously sustained. The judgment in favor of the plaintiff in that case was therefore reversed. The reversal was, however, and could only have been, based upon the erroneous ruling of the trial court in sustaining the demurrer. Nothing was therefore adjudicated in that case, except that the answer stated a good defense to an action at law. What became of that action I do not know. The action here is one in equity, in which it was sought to recover on both the bonds and the convertible improvement notes, and to subject the alleged security to the payment of the bonds and notes sued on. Many issues were presented in the present action, among which were waiver, estoppel, fraud on the part of the principal respondent and other issues. The trial court made findings upon those issues, some of which were in favor of one party, and some in favor of the other. An appeal was taken by the plaintiffs in this action, and the whole matter was presented to this court. As appears from the opinion, this court agreed with the trial court on some of its findings of fact and conclusions of law, and disagreed with it on others. It was held, however, *Page 27 
that, in view that the improvement notes had not been converted into bonds, such notes were not covered by the trust deed. This conclusion was arrived at after a most thorough consideration of all of the terms and conditions contained in the written documents introduced in evidence, and in the light of the oral evidence produced at the trial. To have held that the issue decided in the Barker Case was determinative of all of the various issues presented in the instant case would have resulted in manifest injustice. It should require no great effort to demonstrate to any lawyer that a decision upon a demurrer to a pleading is not necessarily decisive upon the merits of the case.
While it is true that the opinion in the Barker Case may have contained some statement not necessary to the decision, yet, it is equally true that nothing was, or could properly have been decided in that case except that in view of the averments contained in the answer which were admitted by the demurrer, the answer necessarily stated a good defense. By that, however, this court did not hold that the respondents would necessarily establish as true all the averments in the answer. That we did so, it seems, is what counsel contend for in their petition for rehearing.
In view of all the facts and circumstances, therefore, it was not necessary to distinguish the decision in the Barker Case
from the one in the instant case. Nor would it have been in the least "embarrassing" to have distinguished the Barker Case had it been necessary to do so. It is, however, somewhat embarrassing for me to be compelled to correct counsel's extravagant statements in their application for a rehearing. In this connection it is gratifying to me to be able to say that in my long service on this bench offenses of that nature have not been numerous, while the offenders have been less numerous still.
In my judgment, there is no merit to the petition for rehearing, and hence it should be denied. *Page 28